Supreme Court
                                                                        No. 2013-201-Appeal
                                                                        (PC 11-4147)



                 Anne L. Melvin                     :


                         v.                         :


  Frank J. Karpinski, in his official capacity as :
     Executive Director of the Employees’         :
      Retirement System of Rhode Island.          :


                                              ORDER

        The plaintiff, Anne L. Melvin, appeals from a Superior Court judgment affirming a

decision of the Employees’ Retirement System of Rhode Island. This case came before the

Supreme Court at a session in conference pursuant to Article I, Rule 12A(3)(b) of the Supreme

Court Rules of Appellate Procedure. The plaintiff had applied for an accidental disability

retirement pension from her job at the Rhode Island Training School. When her application was

denied, she filed an appeal to the Superior Court in accordance with G.L. 1956 § 42-35-15 of the

Administrative Procedures Act. The Superior Court denied the plaintiff’s administrative appeal,

and the plaintiff filed a notice of appeal to this Court.

        We conclude that the plaintiff’s appeal is not properly before the Court.         A party

aggrieved by a judgment of the Superior Court rendered in an administrative appeal may seek

review in this Court by filing a petition for a writ of certiorari within twenty days from the date

of entry of the judgment. Section 42-35-16. Because the plaintiff filed a notice of appeal rather

than a petition for writ of certiorari, the case is not properly before us.
Accordingly, the plaintiff’s appeal is denied and dismissed.

Entered as an Order of this Court this 25th day of April, 2014.
                                      By Order,


                                      ___________/s/________________
                                      Clerk
                          RHODE ISLAND SUPREME COURT CLERK’S OFFICE

                               Clerk’s Office Order/Opinion Cover Sheet




TITLE OF CASE:      Anne L. Melvin v. Frank J. Karpinski, in his official capacity as
                    Executive Director of the Employees’ Retirement System of Rhode
                    Island.

CASE NO:            No. 2013-201-Appeal.
                    (PC 11-4147)

COURT:              Supreme Court

DATE ORDER FILED:   April 25, 2014

JUSTICES:           Suttell, C.J., Goldberg, Flaherty, Robinson, and Indeglia, JJ.

WRITTEN BY:         N/A – Court Order

SOURCE OF APPEAL:   Providence County Superior Court

JUDGE FROM LOWER COURT:

                    Associate Justice Sarah Taft-Carter

ATTORNEYS ON APPEAL:

                    For Plaintiff: Mark P. Gagliardi, Esq.

                    For Defendant: John J. McCann, Esq.